Citation Nr: 1215060	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to the service-connected left ankle and/or left knee disabilities.  

2.  Entitlement to service connection for a right hip disability, including as secondary to the service-connected left ankle and/or left knee disabilities.  

3.  Entitlement to service connection for a left hip disability, including as secondary to the service-connected left ankle and/or left knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This appeal originally came before the Board of Veterans' Appeals (Board) from a July 2006 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Roanoke, Virginia, which in pertinent part, denied claims for service connection for disorders of the right hip, left hip and right knee.  

In June 2010, the Board granted service connection for a left knee disability and remanded the above listed matters for further development.

In a November 2011 rating decision, the Appeals Management Center (AMC) implemented the Board's award of service connection for a left knee disability and provided the Veteran a noncompensable evaluation for that disability.  The Veteran did not file a notice of disagreement with that rating determination.  As such, that claim is not currently before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that service connection is warranted for disorders involving his right knee and bilateral hips as secondary to his service-connected left ankle and/or left knee disabilities.  

By way of thee 2010 Remand, the Board requested an examination of the hips and the right knee to determine whether there was a current disability present for each joint, and, if so, to obtain a medical opinion as to the likelihood that any such disability was due to service or was aggravated by a service-connected disability.  

Although the AMC provided a VA examination in November 2010, the medical opinion associated with that examination is inadequate.  The November 2010 VA examiner determined that the Veteran had arthritis of the right knee and both hips, but also found him to have no disabilities related to those joints.  The VA examiner did not give a rationale for his opinion that the Veteran did not have a disability of the right knee or either hip.

The Board notes that service connection can be awarded for any medical abnormality (including arthritis) that is related to service or a service-connected disability.  The record documents that the Veteran has arthritis of the right knee and each hip.  A specific opinion is necessary to determine if the Veteran has arthritis or any other disability of the right knee, right hip and/or left hip related to his service or a service-connected disability.  The RO/AMC should request that the November 2010 VA examiner review the records and provide an addendum to his medical opinion addressing the previously discussed questions regarding the claimed disabilities.  If the November 2010 VA examiner is unavailable, a new VA medical examination by another examiner should be afforded to the Veteran and a new opinion should be obtained.  

The Board also notes that the last VA medical records associated with the claims file were from October 2009 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from October 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After the requested medical records have been associated with the claims file, the RO/AMC shall request a medical opinion addendum from the provider of the November 2010 VA examination.  The November 2010 VA examiner should provide a medical opinion as to the likelihood that there is an etiological relationship between the claimed disabilities (involving the hips and the right knee), and either the Veteran's period of service or his service-connected disabilities of the left ankle and/or left knee.  

If the November 2010 VA examiner is unavailable, the RO/AMC should arrange for a new VA medical examination by another provider.  The examiner should provide a medical opinion as to the likelihood that there is an etiological relationship between the claimed disabilities (involving the hips and the right knee) and the Veteran's period of service or his service-connected disabilities of the left ankle and/or left knee.  

The VA examiner should base his/her opinion on previous examination findings, including if appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand and the June 2010 remand.  If the VA examiner determines that a new VA examination is necessary to render an opinion on any of the current claims, such an examination should be obtained prior to the formation of any opinions.

The examiner is requested to render opinions addressing each of the following questions: 

a)  Does the Veteran have a current disability of the right knee, right hip and/or left hip?  

b)  Does the Veteran currently have arthritis of the right knee, right hip and/or left hip in addition to any other diagnosed disability?  

c)  Is it at least as likely as not (50% probability or greater) that arthritis or any other currently diagnosed disability of the right knee, right hip and/or left hip was caused by the Veteran's service?

d)  Is it at least as likely as not (50% probability or greater) that arthritis or any other currently diagnosed disability of the right knee, right hip and/or left hip was caused or aggravated by the Veteran's service-connected disabilities of the left ankle and/or left knee?
 
For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


